Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in a communication from Dana Zottola on 31 May 2022.

The application has been amended as follows: 

1. (Currently Amended) A backscatter tag communication device, comprising: 
a receiver configured to receive a first packet comprising a first plurality of codewords, the first packet conforming to a communication protocol defining a second plurality of codewords inclusive of the first plurality of codewords, wherein the second plurality of codewords comprises two or more codewords, wherein the first packet is characterized by a first frequency, and wherein each codeword comprises a plurality of bits; 
a codeword translator configured to generate a second packet by, for each respective codeword of the first plurality of codewords and based on a data that the backscatter tag communication device is invoked to transmit: 
selecting a target codeword of the second plurality of codewords; and 
translating the respective codeword to the target codeword, wherein the target codeword is different from the respective codeword; and 
a transmitter configured to transmit the second packet at a second frequency different than the first frequency.  

4. (Cancelled herein)

11. (Currently amended) A method of communication via a backscatter tag, the method comprising:
receiving a first packet comprising a first plurality of codewords, the first packet conforming to a communication protocol defining a second plurality of codewords inclusive of the first plurality of codewords, wherein the second plurality of codewords comprises two or more codewords, wherein the first packet is characterized by a first frequency, and wherein each codeword comprises a plurality of bits;
generating a second packet by, for each respective codeword of the first plurality of codewords and based on a data that the backscatter tag is invoked to transmit:
selecting a target codeword of the second plurality of codewords; and 
translating the respective codeword to the target codeword, wherein the target codeword is different from the respective codeword; and 
transmitting the second packet at a second frequency different than the first frequency.  

14. (Cancelled herein)
23. (Cancelled herein)
24. (Cancelled herein)

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the prior art of record fails to teach or suggest in the context of the claims:
receiving a first packet comprising a first plurality of codewords, the first packet conforming to a communication protocol defining a second plurality of codewords inclusive of the first plurality of codewords, wherein the second plurality of codewords comprises two or more codewords, wherein the first packet is characterized by a first frequency, and wherein each codeword comprises a plurality of bits;
generating a second packet by, for each respective codeword of the first plurality of codewords and based on a data that the backscatter tag is invoked to transmit:
selecting a target codeword of the second plurality of codewords, wherein the target codeword is different from the respective codeword; and 
translating the respective codeword to the target codeword; and 
transmitting the second packet at a second frequency different than the first frequency.  

For example, Kellogg et al. (“Passive Wi-Fi: Bringing Low Power to Wi-Fi transmissions”) teaches a backscattering device which creates 802.11b transmissions by reflecting or absorbing an out of band tone provided by a plugged in device. The out of band tone is not a first packet comprising a plurality of codewords and the Wi-Fi transmissions are not generated by the claimed codewords translation process.
Iyer et al. (“Inter-Technology Backscatter: Towards Internet Connectivity for Implanted Devices”) teaches a backscattering device which synthesizes 802.11b signals from Bluetooth advertising packets. In Bluetooth, however, codewords comprise only a single bit, not a plurality of bits as required by the claim.
Kellogg et al. (“Wi-Fi Backscatter: Internet Connectivity for RF-Powered Devices”) teaches a backscatter tag which communicates by reflecting or absorbing Wi-Fi packets to convey a “1” or a “0”. Because a reflected packet is a copy of itself, the target codewords are the same as the respective input codewords and not different, as required by the claim.
Deyle (US 2016/0094933) teaches a backscatter communication method in which received symbols are translated and transmitted by modifying antenna impedance, but is not explicit as to codewords.
Talla et al. (US 2019/0158341) teaches a Wi-Fi backscattering communication method in which a carrier signal is converted to OFDM or Wi-Fi packets by modulation of antenna impedance, but the carrier signal does not comprise codewords to be translated. 


Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CASSANDRA L DECKER whose telephone number is (571)270-3946. The examiner can normally be reached 7:30 am - 4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faruk Hamza can be reached on 571-272-7969. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CASSANDRA L DECKER/Examiner, Art Unit 2466                                                                                                                                                                                                        
6/1/2022


/FARUK HAMZA/Supervisory Patent Examiner, Art Unit 2466